TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00039-CV


Stephen N. Lisson, Appellant

v.

Mary Padgett, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-05-000835, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant Stephen N. Lisson's brief was due on June 9, 2008.  On December 15, 2008,
this Court notified Lisson that his brief was overdue and that his failure to file a proper motion for
extension of time by December 29, 2008, would result in the dismissal of his appeal for want of
prosecution.  To date, Lisson has not filed a brief or a motion for extension of time.  Accordingly, we
dismiss this appeal for want of prosecution.


___________________________________________
						 Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   February 5, 2009